                                                                                                                                        Case 4:19-cv-00325-HSG Document 324-1 Filed 12/17/19 Page 1 of 2




                                                                                                                                   1 PETER K. RENSTROM, State Bar No. 148459
                                                                                                                                       peter@wfbm.com
                                                                                                                                   2 TODD M. THACKER, State Bar No. 199506
                                                                                                                                       tthacker@wfbm.com
                                                                                                                                   3 WFBM, LLP
                                                                                                                                       601 Montgomery Street, Ninth Floor
                                                                                                                                   4 San Francisco, California 94111-2612
                                                                                                                                       Telephone: (415) 781-7072
                                                                                                                                   5 Facsimile:   (415) 391-6258
                                                                                                                                   6 Attorneys for Defendant
                                                                                                                                       VIKING PUMP, INC.
                                                                                                                                   7

                                                                                                                                   8                          UNITED STATES DISTRICT COURT
                                                                                                                                   9                       NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                  10

                                                                                                                                  11
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12 AGNES TOY, individually and                USDC Case No. 4:19-CV-00325-HSG
                                                                                                                                     successor-in-interest to the Estate of
Walsworth




                                                                                                                                  13 THOMAS H. TOY, SR., deceased;              (Removed from Alameda Superior
                                                                                                                                     THOMAS H. TOY, JR., individually           Court Case No. RG18932350)
                                                                                                                                  14 and as legal heir to THOMAS H. TOY,
                                                                                                                                     SR., deceased,                             [PROPOSED] ORDER GRANTING
                                                                                                                                  15                                            VIKING PUMP, INC.'S DISMISSAL
                                                                                                                                                     Plaintiffs,                WITHOUT PREJUDICE
                                                                                                                                  16
                                                                                                                                            v.                                  Action Filed:      May 14, 2018
                                                                                                                                  17
                                                                                                                                       HONEYWELL INTERNATIONAL                  Judge: Hon. Haywood S. Gilliam, Jr.
                                                                                                                                  18 INC., et al.,
                                                                                                                                                                                [Filed Concurrently with Stipulation and
                                                                                                                                  19                 Defendants.                Certificate of Service]
                                                                                                                                  20

                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26
                                                                                                                                  27

                                                                                                                                  28

                                                                                                                                                                              1                 Case No. 4:19-CV-00325-HSG
 4549461.1                                                                                                                                [PROP] ORDER GRANTING DEF. VIKING PUMP, INC. DISMISSAL WITHOUT PREJUDICE
                                                                                                                                        Case 4:19-cv-00325-HSG Document 324-1 Filed 12/17/19 Page 2 of 2




                                                                                                                                   1         PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiffs
                                                                                                                                   2 AGNES TOY, individually and successor-in-interest to the Estate of THOMAS H.

                                                                                                                                   3 TOY, SR., deceased; THOMAS H. TOY, JR., individually and as legal heir to

                                                                                                                                   4 THOMAS H. TOY, SR., deceased, ("Plaintiffs") action is dismissed without

                                                                                                                                   5 prejudice as to Defendant VIKING PUMP, INC. only, each party to bear its own

                                                                                                                                   6 costs, pursuant to Rule 41 of the Federal Rules of Civil Procedure.

                                                                                                                                   7         IT IS SO ORDERED.
                                                                                                                                   8 Dated: ___________________

                                                                                                                                   9

                                                                                                                                  10

                                                                                                                                  11                                          Hon. Haywood S. Gilliam, Jr.
                                                                                                                                                                              United States District Judge
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12                                          Northern District of California
Walsworth




                                                                                                                                  13

                                                                                                                                  14

                                                                                                                                  15 Party Represented by:

                                                                                                                                  16 /s/ Todd M. Thacker
                                                                                                                                       TODD M. THACKER, State Bar No. 199506
                                                                                                                                  17 tthacker@wfbm.com
                                                                                                                                       WFBM, LLP
                                                                                                                                  18 601 Montgomery Street, Ninth Floor
                                                                                                                                       San Francisco, California 94111-2612
                                                                                                                                  19 Telephone: (415) 781-7072
                                                                                                                                       Facsimile: (415) 391-6258
                                                                                                                                  20 Attorneys for Defendant
                                                                                                                                       VIKING PUMP, INC.
                                                                                                                                  21

                                                                                                                                  22

                                                                                                                                  23

                                                                                                                                  24

                                                                                                                                  25

                                                                                                                                  26
                                                                                                                                  27

                                                                                                                                  28

                                                                                                                                                                             -2-                Case No. 4:19-CV-00325-HSG
 4549461.1                                                                                                                                [PROP] ORDER GRANTING DEF. VIKING PUMP, INC. DISMISSAL WITHOUT PREJUDICE
